*52
By the Court,

Savage, Ch. J.
As to the first point, itis only necessary to say, that the marine courtis declared by statute a court of record, and all courts of record are authorized to issue commissions. It is true some of the provisions of the statute respecting the issuing of commissions do not apply to th emarine court; such, for instance, as that a commission may be issued after interlocutory judgment, to be issued upon the execution of a writ of inquiry; but still the statute gives the power, and it is a salutary one, It is not for this court to say that it shall not be exercised. It is indeed singular that the legislature should give this court power to send a commision into other states and foreign countries to take testimony, and yet not authorize it to send subpoena into an adjoining county; but it is our business to ascertain the law, not to make it.
The next question is, whether Blackney was interested. He had become insolvent, and assigned his property and dioses in action to Watson, who was one of his creditors. The suits in which costs accrued to Smith were brought in Blackney’s name, founded on a note payable to him. I cannot perceive that Blackney had any interest in the event of his suit. Smith was employed by Watson, as is proved by Watson’s letter. Blackney was but the nominal plaintiff, and had no interest, except that he might be responsible for costs to the defendant in those suits. Those costs have been paid by the plaintiff, Smith. He could notrecover themof Blackney,without showing a request by Blackney, The judgment in this case could not be evidence for nor against him; he was a competent witness. Whether the testimony was sufficient, is not a question to be reviewed on writ of error.
Judgment affirmed.